Per Curiam:
The defendant is a foreign corporation, organized under and by virtue of the laws' of the State of Connecticut, having its principal place of business at Bristol in that State. Service of the summons was attempted to be made upon the defendant by service thereof upon a director of the defendant, who was temporarily within the State of New York as an employee of another concern unconnected- in any way with the defendant. The affidavits used upon the application to vacate service of the summons herein conclusively show that at the time of such service the defendant was not, and never was, engaged in business in the State of New York. The defendant has no branch office or agency in this State, nor has it ever received a certificate of authority to do business here under section 15 of the General Corporation Law (as amd. by Laws of 1917, *326chap. 594), nor has it ever made application to the Secretary of State for such certificate of authority to do business in the State of New York. The courts of this State have never obtained jurisdiction of the defendant. (Dollar Co. v. Canadian Car & Foundry Co., 220 N. Y. 270; Wollman v. Newark Star Publishing Co., 190 App. Div. 933; affd., 229 N. Y. 590; Tauza v. Susquehanna Coal Co., 220 id. 259.) Service, therefore, upon a director of the defendant while in the State of New York upon business other than the defendant’s was insufficient.
The order appealed from should be reversed, with ten dollars costs and disbursements to the appellant, and the appellant’s motion to vacate should be granted, with ten dollars costs.
Present—Ciarke, P. J., Latjghlin, Dowling, Page and Merrell, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.